UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2012. Commission File Number 000-54313 TASMAN METALS LTD. (Translation of registrant’s name into English) #1305 - 1090 West Georgia Street, Vancouver, British Columbia, V6E 3V7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [] Form 40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TASMAN METALS LTD. (Registrant) Date January 11, 2012 By: /s/Mark Saxon Mark Saxon, President and CEO TASMANMETALSLTD Strategic Metals Strategic Locations NOTICE OF MEETING AND RECORD DATE TO: All Applicable Securities Commissions TSX Venture Exchange Pursuant to the requirements of National Instrument 54-101 in connection with the upcoming annual general meeting of the shareholders of Tasman Metals Ltd., the Company hereby provides the following notice: 1. Meeting Date: March 7, 2012 2. Record Date: February1, 2012 3. Location: Vancouver, British Columbia 4. ISIN / CUSIP Number: CA87652B1031 / 87652B103 5. Class of Securities Entitled to Receive Notice: Common 6. Class of Securities Entitled to Vote: Common 7. Type of Meeting: Annual General Meeting DATED this 6th day of January, 2012. ON BEHALF OF THE BOARD, /s/ Nick DeMare Nick DeMare, Director HEAD OFFICE: Suite 1305-1090 West Georgia Street Vancouver, BC V6E 3V7 CANADA TSXV : TSM www.tasmanmetals.com info@tsmanmetals.com EUROPEAN OFFICE: Krykgatan 41 BODEN 961 36 SWEDEN
